 Case 16-21018-CMB             Doc 171       Filed 12/29/20 Entered 12/29/20 14:43:44             Desc Main
                                            Document     Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    IN RE:                                                 : Case No. 16-21018-CMB
    Thomas J. Hayes,                                       :
    Debtor,                                                : Chapter 13
    Thomas J. Hayes,                                       :
              Movant,                                      : Related Document No. 165
                     vs.                                   :
    Specialized Loan Servicing, LLC,                       : ENTERED BY DEFAULT
              Respondent.                                  : Document No.



                                                    ORDER

       A Loss Mitigation Order dated August 9, 2019, was entered in the above matter at Document

No. 118. On December 15, 2020, a Motion to Extend the Loss Mitigation Period was filed by Thomas

J. Hayes at Document No. 165.


       AND NOW, this 29th day of             December               0 it is hereby ORDERED, ADJUDGED
                                                               , 202_,

AND    DECREED          that   the   loss     mitigation    period   is   extended   up   to   and    including

the 29th       day of     January                     1
                                                 , 202_.

       IT IS ORDERED, that the LMP final report is due on the 5th                day of February              1
                                                                                                         , 202_.



                                                                 By the Court,


                                                                 ________________________
                                                                 ________________________________
                                                                 Carlota M. Böhm
                                                                 Carlota M. Böhm, Chief Judge
                                                                 Chief United States Bankruptcy Judge
                                                                 United States Bankruptcy Judge
                                                                 FILED
                                                                 12/29/20 2:40 pm
                                                                 CLERK
                                                                 U.S. BANKRUPTCY
                                                                 COURT - WDPA



PAWB Local Form 43 (04/14)                                                                           Page 1 of 1
